DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference number “101i” (Fig. 2) that is not mentioned in the description, and they do not include the reference number “200” that is mentioned in the specification at para. 0036, line 3. It appears to the examiner that reference number “101i” in Fig. 2 should read --200--.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numbers not mentioned in the description: “408a” and “408b” in Figs. 4a-b, and “501” and “502” in Fig. 5.
The drawings are objected to because Fig. 2 includes reference number “301” with a lead line that does not point to anything. In Fig. 2, reference number “301” and its lead line should be deleted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0003, line 5, it appears that “you” should be deleted.
In para. 0009, line 2, it appears that “when a player a best number of sets” should read --when a player wins a best number of sets--.
In para. 0031, a close parenthesis should be inserted after “beginners”.
In para. 0039, line 5, “ball 107” should read --ball 301-- (since reference number “301” is used in Fig. 4a to designate the ball).
In para. 0039, line 5, “411a” should read --311a--, consistent with Fig. 4a.
In para. 0040, line 1, “ball 107” should read --ball 301--.
In para. 0040, line 2, “411b” should read --311b--, and in line 4, “411c” should read --311c--, consistent with Fig. 4a.
In para. 0041, line 2, it appears that “the second player is able to make it to the third return point 413a and attempt a return shot 415a-b” should read --the second player is able to make it to the third return point 412a and attempt a return shot 413a-b --, consistent with Fig. 4b and with para. 0041, lines 5-7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “slow” in claim 1 and its dependent claims is a relative term which renders the claims indefinite. The scope of the term “slow” is not defined by the claim. It is unclear how slow a ball must bounce in order to satisfy the limitation “slow bouncing.” Moreover, the specification does not provide a standard for ascertaining the requisite degree of speed (or lack thereof) that would be encompassed by the term “slow.” The specification broadly states that the ball provides “a slower playing game than other known court games” (para. 0038). The examiner notes that “other known court games” is not a sufficiently defined standard against which to compare the relative speed of the claimed ball. Any given ball will bounce more slowly than some balls and more quickly than other balls. It is unclear against what standard the speed of bounce is to be measured. Although the specification describes a preferred embodiment in which the ball is made of dense polyurethane foam with a specified weight, diameter, and density (see para. 0038), the specification indicates that the invention is not limited to this specific embodiment (see para. 0022), and claim 1 does not limit the ball in terms of material, weight, diameter, or density. Rather, claim 1 limits the ball only with respect to the function of being “slow bouncing.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because it is unclear relative to what standard the ball is considered to be “slow bouncing.”
Further regarding claim 1, the limitations “an opposite service area of player 2” and “a first user’s hand” in line 5, “one of the pair of service areas of the first player” in lines 6-7, and “one of the two service areas of an opposing player” in lines 8-9, “both of the service areas of the opposing player” in line 10, and “one of the service areas of the opposing player” in lines 11-12 render the claim indefinite because of the inconsistent terminology in referring to different players/users and because the claim does not clearly define the relationship of the service areas to the players/users. For example, it is unclear whether “an opposite service area of player 2” in line 5 refers to one of the pair of service areas recited in line 2, and it is unclear what this service area is “opposite” to. Similarly, it is unclear which pair of service areas is “the pair of service areas of the first player,” as recited in lines 6-7, because there is insufficient antecedent basis in the claim for “the first player” (is this the same as the first user in line 5?), and because the claim has not previously defined any of the services areas as being associated with a first player. 
Regarding claim 2, it is unclear whether “an opposing player” in line 3 refers to one of the opposing players previously introduced in claim 1.
Regarding claim 3, it is unclear whether “a player” in line 2 refers to one of the players previously introduced in claim 1.
Regarding claim 4, the meaning of the phrase “when a player a best number of sets” in line 2 is unclear. For the purpose of examination, this limitation will be interpreted to mean --when a player wins a best number of sets--.
Regarding claim 7, it is unclear whether “a serving player” refers to one of the players previously introduced in claim 1. Additionally, it appears that “the next” in line 2 should read --the net--.
Claim 8 recites the limitation “the serving player” in line 1. There is insufficient antecedent basis for this limitation in the claims. Additionally, it appears in view of Applicant’s disclosure that “reserve” in line 1 should read --re-serve-- (meaning “to serve again”), and “bounding” in line 2 should read --bouncing-- (for consistency with claim 1).
Regarding claim 9, the limitations “two players are a team pair of players” in line 1 and “the opposing pair of players” in line 3 render the claim indefinite, because it is unclear how these players are related to the players previously introduced in claim 1. There is insufficient antecedent basis in the claims for “the opposing pair of players.” Additionally, it appears that “the next” in line 2 should read --the net--. 
Claim 10 recites the limitations “the serving player” in line 1 and “the second player” in line 2. There is insufficient antecedent basis for these limitations in the claims. It is unclear whether “the second player” is the same as “player 2” recited in claim 1. Additionally, it is unclear whether “a serving player” in line 2 refers to one of the previously recited players.
Claim 11 recites the limitation “the slow bounding ball” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as referring to the slow bouncing ball recited in claim 1.
Regarding claim 13, it is unclear whether “a player’s hand” in line 2 refers to a hand of one of the player’s previously introduced in claim 1.
Regarding claim 14, it is unclear whether “a player” in line 1 refers to one of the players previously introduced in claim 1.
Claim 15 recites the limitation “the first service area” in line 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin (US Patent No. 6,878,079, hereinafter Peskin) in view of Stadler (Swiss Patent No. CH 658,794 A5, hereinafter Stadler).
Regarding claim 1, Peskin discloses a method of game playing played on a court (11, Fig. 1; col. 3, lines 32-36) having a pair of service areas (playing area 14 including two service areas for players 24A and 24B, and playing area 15 including two service areas for players 25A and 25B, Fig. 1; col. 4, lines 1-4) on each side of a net (22) using a slow bouncing ball (foam ball 21, col. 4, lines 19-20; col. 2, lines 6-7, “a ball in which ball speed and/or action is reduced”; col. 2, lines 17-19, the ball “moves slower and has a softer bounce than a tennis ball”) and striking the slow bouncing ball (21) with a forehand shot (see action of players 24A and 25A in Fig. 1). In the method of Peskin, a first player (24A, Fig. 1) bounces the ball (21) one time (when the ball lands in an opposing second player’s area; col. 6, lines 10-12) and serves a shot diagonally over the net (22) into one of the service areas associated with a second player (in Fig. 1, see diagonal trajectory of ball served from player 24A to the service area 15 in front of player 25B; col. 6, lines 4-10). (For clarity of the record, the examiner notes that, when considered in view of Applicant’s disclosure, the limitation “bouncing the slow bouncing ball one time and serving a shot” does not appear to imply a sequence of bouncing the ball one time then serving the shot; rather, Applicant’s disclosure indicates that the one-time bounce may occur after the ball is served, the same as in Peskin. See Applicant’s Fig. 4a, in which the ball 301 is served at 301a and bounces one time at first bounce point 311a.) In Peskin’s method, the second player (25B) strikes a return shot over the net (22) into either one of the pair of service areas associated with the first player (24A; col. 6, lines 13-16). Each player continues to return a subsequent shot across the net (22) and into one of the two service areas of the opposing player after the ball (21) has bounced only once (col. 6, lines 16-19) until one of the subsequent shots lands outside both of the service areas of the opposing player (col. 6, lines 20-21, “until one player … hits it out of bounds”). A point is awarded to the player making a last valid shot into one of the service areas of the opposing player (col. 6, lines 24-26).
Peskin differs from the claimed invention in that Peskin does not teach a hand covering and does not teach using a palm of the first player’s hand to serve the ball. However, in the tennis art, Stadler teaches a hand covering (see Stadler’s Figure and English machine translation, line 26, “a tennis-specific handguard”; line 64, “symmetrically identical hitting gloves”) for use when playing tennis, to be used for serving a ball using a palm of a player’s hand (English machine translation, lines 46-50, “both hands become the smallest tennis racquets”; lines 64-65, “[w]ith these symmetrically identical hitting gloves, forehand hits on both sides (bilateral) can be learned and trained”). Stadler teaches that using the hand coverings as small tennis racquets to strike the ball advantageously promotes direct training of the feeling for the ball (lines 46-50) without putting too much strain on the wrists (lines 76-78). Additionally, the examiner notes that Peskin teaches that a smaller racquet size is desirable for reducing power and maximizing control of the ball (Peskin, col. 2, lines 37-52). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peskin by replacing the racquets of Peskin with hand coverings and using the palm of the first player’s hand to serve the ball, as suggested by Stadler, in order to promote better feeling for the ball and maximize control of the ball. 
Regarding claim 2, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 1. Peskin further teaches each player continuing to return a subsequent shot across the net (22, Fig. 1) and into one of the two service areas of the opposing player after the ball (21) has bounced only once until one of the subsequent shots lands within one of the service areas of the opposing player and bounces a second time before a next return shot is made (col. 6, lines 16-22, “until one player … misses the ball” after the ball 21 has bounced once), and awarding a point to the player making a last valid shot into one of the service areas of the opposing player (col. 6, lines 23-25).
Regarding claim 9, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin further teaches two players (24A and 24B, or 25A and 25B, Fig. 1) are a team pair of players (col. 3, line 66-col. 4, line 4) on each side of the net (22) during a match. Either of the two players (24A and 24B; or 25A and 25B) may hit the ball (21) after one bounce for the return shot into one of the two service areas of an opposing pair of players (i.e., the other team of players 24A-B or 25A-B; col. 6, lines 14-17).
Regarding claim 14, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Stadler further teaches a player uses a hand covering on each hand to make forehand shots with the ball (see pair of symmetrical hand coverings in Stadler image; English machine translation, lines 47-48: “With the pair of tennis mini racquets as hand protection, both hands become the smallest tennis racquets”; lines 64-65, “With these symmetrically identical hitting gloves, forehand hits on both sides (bilateral) can be learned”).
Regarding claim 15, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin further discloses that the preferred court size is approximately 20 feet by 40 feet (col. 6, lines 27-28), which means that each of the service areas are 20 feet long from the net (22) to an end line (i.e., one half of the total 40-foot length of the court 11) and are 10 feet wide from a center line adjoining first and second service areas of each pair of service areas to a sideline of the court (i.e., one half of the total 20-foot width of the court 11).
Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin in view of Stadler, in further view of International Table Tennis Federation (ITTF) Handbook 2019 (non-patent literature; hereinafter ITTF).
Regarding claim 3, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin is silent with respect to rules for scoring and does not teach ending a set of play when a player reaches at least 17 points with a lead of at least two points. However, in the art of tennis-type net games, ITTF teaches ending a set of play when a player reaches at least a predetermined number of points with a lead of at least two points (see ITTF, pg. 39, Rule 2.11.1: “A game shall be won by the player or pair first scoring 11 points unless both players or pairs score 10 points, when the game shall be won by the first player or pair subsequently gaining a lead of 2 points”). Although ITTF teaches playing to at least 11 points rather than at least 17 points as claimed, the examiner notes that the choice of how many points to play to would have been an obvious matter of design choice to one of ordinary skill in the art, based on how long players or competition organizers would like the set to last, and would not materially impact the method of playing the game. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by ending a set of play when a player reaches at least any desired predetermined number of points agreed upon by the players, including at least 17 points, with a lead of at least 2 points, as suggested by ITTF, in order to fairly determine the winner of the game.
Regarding claim 4, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 3. Peskin is silent with respect to match play. However, ITTF further teaches ending a match of play when a player wins a best number of sets from an odd number of sets (pg. 39, Rule 2.12.1: “A match shall consist of the best of any odd number of games”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by ending a match of play when a player wins a best number of sets from an odd number of sets, as taught by ITTF, in order to fairly determine the winner of a match.
Regarding claims 5 and 6, the modified Peskin teaches the claimed invention substantially as claimed, including ending the match when a player wins “the best of any odd number of games [i.e., sets]” as taught by ITTF, as set forth above for claim 4. One of ordinary skill in the art would immediately recognize that “the best of any odd number of games” would include the best 3 of 5 sets (i.e., best of five) (claim 5) or the best 2 of 3 sets (i.e., best of three) (claim 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by ending the match when a player wins either the best 3 of 5 sets (claim 5) or the best 2 of 3 sets (claim 6), e.g., depending on how long the players or competition organizers would like the match to last. 
Regarding claim 7, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin does not explicitly teach that the opposing player is awarded a point when the serving player does not serve the ball over the net into one of the two service areas of the opposing player. However, in the art of tennis-type net games, ITTF teaches awarding an opposing player a point when a serving player does not serve the ball over the net and into one of two service areas of the opposing player (pg. 38, Rule 2.10.1.1, a player scoring a point “if an opponent fails to make a correct service,” a correct service being a serve in which the ball goes over the net and into one of two service areas of the opposing player as described in Rule 2.6.3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by awarding a point to the opposing player when the serving player does not serve the ball over the net into one of the two service areas of the opposing player, as taught by ITTF, in order to penalize a faulty serve.
Regarding claim 8, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin does not explicitly teach permitting the serving player to re-serve a shot when after bouncing once, the serve strikes the net before landing within one of the two service areas of the opposing player. However, in the art of tennis-type net games, ITTF teaches permitting a serving player to re-serve a shot when after bouncing once, the serve strikes the net before landing within one of two service areas of an opposing player (pg. 37, Rule 2.9.1.1, the rally being a let if in service the ball touches the net assembly but the service is otherwise correct; a “let” being “an invalid stroke in tennis or other net games that requires a replay”, American Heritage® Dictionary of the English Language, Fifth Edition, definition 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by permitting the serving player to re-serve the shot when after bouncing once the serve strikes the net before landing within one of the two service areas of the opposing player, as suggested by ITTF, in order to ensure fairness when a serve is not valid.
Regarding claim 10, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin does not explicitly teach the serving player alternates between first and second players after a serving player has served two serving shots. However, in the art of tennis-type net games, ITTF teaches alternating the serving player between first and second players after a serving player has served two serving shots (pg. 39, Rule 2.13.3, “After each 2 points have been scored the receiving player or pair shall become the serving player or pair and so on until the end of the game”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by alternating the serving player between first and second players after a serving player has served two serving shots, as taught by ITTF, in order to ensure fairness in serving opportunities.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peskin in view of Stadler, in further view of DTBT Foam Ball Specifications (non-patent literature; hereinafter DTBT).
Regarding claim 11, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Peskin teaches the ball (21) has a diameter in the range of about 3.5 inches to about 4.5 inches (col. 4, lines 31-34), equal to about 90 to 115 millimeters, and a density of about 42-44 kg/m3 (col. 4, lines 41-44), rather than a diameter of 120 millimeters and a density of at least 72 kg/m3 as claimed. However, DTBT teaches similar foam balls, also used for tennis, having a diameter of 120 millimeters (see chart on pg. 1, fourth entry, first column, “120FB Green/120,” where 120 is the diameter in millimeters) and a density of 72 kg/m3 (ibid., fourth entry, third column). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by selecting a ball with a diameter of 120 millimeters and a density of 72 kg/m3, as taught by DTBT, in order to optimize the bounce height and speed for the skill level of the players (see DTBT chart, fourth column, showing correlation between diameter, density, and bounce height/speed).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin in view of Stadler, in further view of Haney (US Patent No. 5,706,521, hereinafter Haney).
Regarding claim 12, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 2. Stadler further teaches the hand covering comprises a palm covering (inner striking surfaces 1) and a wrist strap (retaining straps 2) coupled to a bottom end of the palm covering (1). Stadler does not teach one or more finger loops coupled to a top end of the palm covering. However, in the art of sports gloves, Haney teaches a hand covering (glove 10, Figs. 1-3) comprising one or more finger loops (34; col. 3, lines 31-43) coupled to a top end (forward portion 20) of a palm covering (palm portion 12), as an alternative to convention tubular sleeves for receiving fingers (col. 1, lines 21-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peskin by coupling one or more finger loops as taught by Haney to the palm covering (in lieu of the conventional tubular sleeves taught by Stadler), in order to facilitate easy insertion and removal of the fingers while ensuring a secure fit on fingers of different sizes (Haney, col. 1, lines 40-51).
Regarding claim 13, the modified Peskin teaches the claimed invention substantially as claimed, as set forth above for claim 12. Haney further discloses the hand covering has four finger loops (34, Fig. 1; col. 3, lines 31-35) each worn on a different finger of a player’s hand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blue (US Patent No. 5,655,979) discloses a method of playing a game comprising a court with a net using a slow-bouncing foam ball and a hand covering for striking the ball (col. 2, lines 54-63).
Hand Tennis NYC (handtennis.wordpress.com), Jim Wid Tennis Coaching (“TENNIS AT HOME!!” video), Team Edge (“Combining Volleyball and Tennis Into One Sport!!” video), and Dmitruk (US Patent Pub. 2017/0120126) each disclose a method of playing a game on a court having services areas on each side of a net or other obstacle, in which two players bounce a ball back and forth over the net or obstacle using their hands, and are cited here as representative of the state of the art.
Barker (US Patent No. 454,700), Cohen et al. (US Patent Pub. 2013/0072330), and Borrell (WO 02/053237 A1) each disclose a hand covering for use in a tennis-type net game, and are cited here as representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        December 15, 2022